R.G. Davenport, plaintiff in error, was convicted in the district court of Seminole county of embezzlement. From the judgment rendered on the verdict he appealed to this court, and on January 23, 1921, the judgment of the trial court was affirmed. A petition for rehearing was duly filed, and pending the determination of said petition for rehearing the death of plaintiff in error was suggested by counsel for plaintiff in error, and a motion was duly filed to abate the proceedings by reason of the death of plaintiff in error, which motion was supported by the affidavit of J.A. Driskell and Elmer Hall, and others, wherein affiants state that plaintiff in error, R.G. Davenport, died at Tulsa, Okla., on March 12, 1921.
By numerous decisions of this court it has been uniformly held that in a criminal action, the purpose of the proceedings being to punish the defendant in person, the action must necessarily abate upon his death. It is therefore adjudged and ordered that all proceedings in this action be abated by reason of the death of the plaintiff in error, R.G. Davenport, and the district court of Seminole county is directed to enter its appropriate order to that effect. *Page 289